COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00457-CR

Ex parte Tiffney Lynne McAdoo              §    From the 372nd District Court

                                           §    of Tarrant County (C-372-010172-
                                                1247940-AP)
                                           §
                                                February 12, 2015
                                           §
                                                Opinion by Justice Gabriel
                                           §
                                                (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel